Citation Nr: 1200815	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of decisions issued by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran has provided written argument that if she were to be required to pay back the debt owed to VA it would result in undue hardship. 

The Board notes that following receipt of the Veteran's divorce decree in April 2008, showing that the divorce was signed on April 17, 2001, the COWC adjusted the overpayment by adding the Veteran's spouse back on her award from February 1, 1998 through April 2001.

The Veteran was notified in April 2008 that this action would reduce her overpayment; that as her waiver request was previously denied for a higher amount, she would have to re-submit a new waiver request for any remaining balance of any remaining overpayment; and that she would be notified by the Finance Department of any remaining balance.  The Board notes that review of the claims folder shows that these actions have not been performed.

The Board also notes that in a supplemental statement of the case issued in June 2008, the original calculated amount of overpayment ($10, 955.00) is displayed, but the amended amount is not listed. 

Moreover, in subsequent correspondence the Veteran has generally stated that she is not aware of the amended calculated amount of overpayment.  In addition, she reported in August 2008 that she had been making payments on the debt of             $500.00 a month since March 2007.

The Board finds that a full and accurate accounting is necessary to establish the amount of the Veteran's amended indebtedness, as such accounting was not found in the claims folder, to include any amount that has been paid or credited in remittance of her debt. 

The Veteran should be provided a copy of the accounting requested pursuant to this remand, which will confirm the actual amount of the debt owed.  She should then be afforded an additional opportunity to present evidence of the hardship she would face if required to repay her debt. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Prepare and associate with the claims file an itemized accounting of the Veteran's debt. 

2.  Provide a copy of the accounting to the Veteran, and request a current financial statement report from her listing all monthly income, monthly expenses, and assets.  She may submit documentation to support her assertion of undue financial hardship in repaying the identified debt. 

3.  Thereafter, the RO or the AMC should readjudicate the Veteran's request for waiver of indebtedness in the amount determined by the aforementioned accounting under laws administered by VA regarding fraud, misrepresentation, or bad faith and the standards of equity and good conscience.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, both the Veteran and her representative must be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

